Citation Nr: 0836698	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-31 145A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUES

1.  Entitlement to reimbursement for distilled water 
purchases.

2.  Entitlement to reimbursement of repair of personal water 
distiller.

3.  Entitlement to provision of self-addressed stamped 
(franked) envelopes.

4.  Entitlement to reimbursement of repair of personal 
typewriter.

5.  Entitlement to reimbursement of automobile repairs.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January to May 1978, and for approximately two weeks in June 
1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and April 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  

As support for his claims, the veteran testified at a hearing 
in March 2008 before the undersigned Veterans Law Judge 
(VLJ), at the Board's offices in Washington, DC (central 
office hearing).  During the hearing the veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2007).  


FINDINGS OF FACT

1.  The veteran needs distilled water as part of his 
treatment at the Washington, DC, VA Medical Center (VAMC), 
while in a vocational rehabilitation program under Chapter 
31, but this facility cannot provide distilled water to him.  
However, there are no records for application for provision 
of his distilled water needs on a contract or fee basis at 
any VAMC.  He was not authorized by any VAMC to independently 
purchase a distilled water machine, contract for repair of 
the machine when it became inoperable, or purchase distilled 
water from commercial sources.  

2.  VA regulations prohibit the supply of stamped envelopes 
to Chapter 31 participants.  Also, the provision of self-
addressed envelopes for written communication with the RO 
staff has not been shown to be necessary in any way to pursue 
vocational rehabilitation and achieve the veteran's program 
goals of obtaining employment as a paralegal or similar 
position.  

3.  VA will not generally reimburse a veteran who personally 
buys supplies.  Here, the veteran had purchased a typewriter 
on his own, notably without the RO's approval or assurance 
for reimbursement, despite VA's provision of a functional 
computer and printer, which he is capable of using.  The RO 
and his case manager never approved the typewriter as an item 
necessary for completion of his Chapter 31 goals for 
employment as a paralegal or other related position.  There 
has been no demonstrated need for the veteran to have 
purchased a typewriter, or to have subsequently sought its 
repair, for which he now seeks reimbursement.  He did not 
obtain authorization from the RO for obtaining his typewriter 
or typewriter repair from a training facility or other 
vendor.  

4.  Neither the veteran nor his representative asserts that 
he has lost the use of either of his upper or lower 
extremities.  There is no evidence or contention that the 
veteran requires transportation expenses due to the effects 
of any disability, nor that he has any additional expenses 
based on his disabilities that a non-disabled person would 
not have.  VA regulations do not provide for payment of 
transportation expenses for daily commuting purposes of a 
Chapter 31 program participant.  He is also ineligible for 
financial assistance in purchasing an automobile and 
necessary adaptive equipment because none of his service-
connected disabilities manifest the symptomatology needed to 
qualify for automobile and adaptive equipment.  




CONCLUSIONS OF LAW

1.  The criteria are not met for reimbursement for distilled 
water purchases and repair of a personal water distiller 
under the terms and conditions of Chapter 31, Title 38, 
United States Code.  38 U.S.C.A. § 3115 (West 2002); 
38 C.F.R. § 21.242 (2008).  

2.  The criteria are not met for provision of self-addressed 
stamped envelopes under the terms and conditions of Chapter 
31, Title 38, United States Code.  
38 U.S.C.A. § 3104(a) (West 2002); 38 C.F.R. §§ 21.210, 
21.212 (2008); Veterans Benefits Administration (VBA) 
Administrative Operations Manual M-23, Part I:  Operating 
Procedures, Chapter 1:  Mail Management, 
Paragraph 1.10(g)(1) (June 27, 1994).  

3.  The criteria are not met for reimbursement for repair of 
a personal typewriter under the terms and conditions of 
Chapter 31, Title 38, United States Code.  
38 U.S.C.A. § 3104(a) (West 2002); 38 C.F.R. § 21.210, 
21.212, 21.220 (2008).

4.  The criteria are not met for reimbursement for automobile 
repairs under the terms and conditions of Chapter 31, Title 
38, United States Code.  
38 U.S.C.A. §§ 3104, 3901-3902 (West 2002); 
38 C.F.R. § 3.808(a) (2007); 38 C.F.R. §§ 21.154, 21.370-
21.376 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Here, since the veteran's claims are being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA does not apply because the 
issues presented are solely of statutory and regulatory 
interpretation, and/or the respective claims are barred as a 
matter of law in that they cannot be substantiated. 
 See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Entitlement to Reimbursement for Distilled Water 
Purchases and Repair of Personal Water Distiller

The veteran contends that physicians at the Washington, DC, 
VAMC informed him that he was required to drink distilled 
water due to his medical needs.  He consequently purchased a 
water distiller machine, which since became inoperable.  He 
asserts that, due to his medical needs, he is due 
reimbursement for repairs to the water distiller, in the 
amount of $147.  He also seeks $1,481 in reimbursement for 
distilled water he purchased to satisfy his medical needs, 
while his water distiller machine was inoperative and 
undergoing repair.  

The controlling regulations emphasize that VAMCs are the 
primary resources for the provision of medical treatment, 
care, and services for Chapter 31 participants (authorized 
under the provisions of 38 C.F.R. § 21.240 (2008)).  The 
regulation requires that the availability of necessary 
services in VA facilities shall be ascertained in each case.  
38 C.F.R. § 21.242(a) (2008); 38 U.S.C.A. § 3115 (West 2002).  
Implicit in such a requirement is that the claimant submit a 
request for identified treatment, care, or services to allow 
VA to ascertain in each case the services needed, and the 
availability of resources, which, by VA approval, could then 
be contracted out on a fee basis.  The regulation thereby 
contemplates limiting such treatment, care, and services to 
VA facilities, unless VA has authorized contract or fee basis 
treatment, care, or services.  38 C.F.R. § 21.242(b) (2008) 
(such services "shall only be furnished in facilities over 
which VA has direct jurisdiction, except as authorized on a 
contract or fee basis"); 38 U.S.C.A. § 3115(b) (West 2002).

After a review of the evidence, the Board finds that the 
veteran's purchase and subsequent repair of a water 
distilling machine was not authorized by VA.  The Board does 
not dispute he had a medical need for distilled water, as 
part of the treatment regimen for his arthritis and 
chondromalacia, as documented in a June 2003 VA treatment 
note and in January 2006 and March 2008 letters from his 
treating physicians.  It also is not disputed that, as a 
Chapter 31 participant, he sought provision of distilled 
water from the Washington, DC, VAMC as part of his documented 
treatment at that facility, and that this necessary treatment 
(i.e., provision of distilled water for his drinking needs) 
was not available at that facility.  38 C.F.R. § 21.242(b).  
Indeed, the January 2006 treatment letter from a physician at 
the Washington, DC, VAMC states the medical center does not 
carry or supply distilled water to its patients.  So for 
purposes of this appeal, the Board assumes the veteran did 
make an advance claim for treatment, care, and services to 
the Washington, DC, VAMC, and that only after being informed 
by physicians there that it could not be provided by the 
facility, did he obtain the needed distilled water himself.  

But the veteran's claim still fails under the provisions of 
38 C.F.R. § 21.242(b).  There is no documentation on record 
that he has ever requested authorization from the Washington, 
DC, VAMC or any other VAMC to provide for any of his 
distilled water needs on a contract or fee basis.  Indeed, 
there are no records of applications for provision of his 
distilled water needs on a contract or fee basis at the 
Washington, DC, VAMC or any other VAMC, including his 
unauthorized actions of purchasing a distilled water machine, 
repairing the machine, or buying distilled water from 
commercial sources.  

For these reasons and bases, the requirements for 
reimbursement for these distilled water services, for either 
repair of his distilled water machine or subsequent purchase 
of distilled water after the machine became inoperable, have 
not been met.  Therefore, the claim must be denied.  As there 
is no legal basis upon which to award benefits, his appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

III.  Entitlement to Provision of Self-Addressed Stamped 
(Franked) Envelopes

The veteran claims he was assured he would be provided self-
addressed stamped envelopes to assist in his communications 
with VA regarding benefits applications, because he was 
restricted to written communications with RO staff.

A review of the record shows the RO did, in fact, notify the 
veteran in July 2003 that he was restricted to written 
communications by mail or fax with the RO, and that his 
telephone calls would not be accepted.  He was further 
informed that personal visits with his counselor would only 
be allowed by appointment, and even then, only when escorted.  
Notably, the restrictions were imposed because of the 
veteran's frequent telephone calls, abusive language, and 
threatening tone with the RO staff.  But, quite importantly, 
the notification did not provide any assurance of provision 
of franked envelopes to assist with the imposition of the 
restriction to primarily written communications.  

Supplies are furnished to enable a veteran to pursue 
rehabilitation and achieve the goals of his or her program.  
38 U.S.C.A. § 3104(a) (West 2002); 38 C.F.R. § 21.210(a) 
(2008).  The term supplies includes books, tools, and other 
supplies and equipment that VA determines are necessary to 
the veteran's rehabilitation program.  
38 U.S.C.A. § 3104(a) (West 2002); 
38 C.F.R. § 21.210(b) (2008).  The periods during which 
supplies may be furnished include during extended evaluation, 
rehabilitation to the point of employability, employment 
services, and an independent living services program.  
38 U.S.C.A. § 3104(a); 38 C.F.R. § 21.210(c) (2008).

The law governing the veteran's entitlement to Chapter 31 
services and assistance includes the provision of 
individualized tutorial assistance, tuition, fees, books, 
supplies, and equipment and other training materials 
determined by the Secretary to be necessary to accomplish the 
purposes of the rehabilitation program in the individual 
case.  38 U.S.C.A. § 3104(a)(7)(A); 38 C.F.R. § 21.212 
(2008).

The Veterans Benefits Administration (VBA), Administrative 
Operations Manual M-23, Part I:  Operating Procedures, 
Chapter 1:  Mail Management, Paragraph 1.10(g)(1) (June 27, 
1994) states that official Business Reply Mail (BRM), 
including business reply cards, labels, and envelopes, may be 
used to obtain a return mail reply on official business from 
a firm or organization outside of the U.S. Government as 
described in H-70-1, VA Correspondence Handbook 1991, Chapter 
10, Paragraph 3(e).  Official BRM may only be used when a 
reply is in the interest of the U.S. Government.  BRM will 
bear the mail routing symbol within the station that will 
receive the return mail.  Other instructions and dimension 
requirements for BRM are in the DMM.  Courtesy preaddressed 
return envelopes and cards, to which the claimant or 
recipient of VA benefits and services must affix postage, may 
be provided if desired.  BRM is given first-class service by 
the USPS, and is charged at the first-class rate, plus a per 
piece accounting fee; therefore, its use in VBA is restricted 
as follows: 
(1)  Business reply cards and envelopes will not be provided 
to debtors, claimants, or recipients of VA benefits and 
services except when required by law or regulation.  However, 
business reply envelopes may be provided to individuals who 
are asked to participate in a VBA approved customer 
satisfaction survey.
(2)  Disinterested persons may be provided business reply 
cards, labels, or envelopes; e.g., return statements 
requested to substantiate another person's claim for 
benefits.  

Importantly, though, a note to this provision of the manual 
provides that BRM envelopes will not be used to send mail to 
ROs or RO personnel.



The provision of self-addressed envelopes for written 
communication with the RO staff has not been shown to be 
necessary in any way to pursue rehabilitation and achieve the 
goals of the veteran's program.  The goal of his Individual 
Written Rehabilitation Plan, completed in January 2001, was 
for him to obtain employment as a paralegal or related 
position.  It simply has not been demonstrated that self-
addressed envelopes are in any way beneficial, let alone 
required, for his successful employment as a paralegal or 
other related position.  38 U.S.C.A. § 3104(a); 
38 C.F.R. §§ 21.210, 21.212.  Moreover, absent his abusive 
behavior precipitating restrictions in communication methods 
with the RO staff, he did not need envelopes to communicate 
with the RO staff.  38 U.S.C.A. § 3104(a) (West 2002); 
38 C.F.R. § 21.210(a) (2008).  And even with these 
restrictions, he could still set up appointments for personal 
visits with the RO staff, as long as he was escorted.  

It is not even clear that the veteran's written 
correspondence would be in furtherance of his vocational 
rehabilitation goals, or whether, instead, use franked 
envelopes to pursue claims for VA benefits.  Obviously, 
pursuing more claims for VA benefits would not be relevant to 
pursuing rehabilitation and achieve the goals of his program.  
38 U.S.C.A. § 3104(a); 38 C.F.R. § 21.210; 
38 C.F.R. § 21.212.  

And, although not binding, the VBA Administrative Operations 
Manual provides further guidance, which the Board construes 
to prohibit the supply of stamped envelopes to Chapter 31 
participants, as they are alternatively claimants and 
recipients of VA benefits and services.  Both are precluded 
from receiving business reply envelopes under VBA 
Administrative Operations Manual M-23, Part I, Chapter 1, 
Paragraph 1.10(g)(1).  There is no statutory or regulatory 
exception demanding otherwise, which could be cited as an 
exception to allow the provision of franked envelopes in this 
case at hand.  Id.  The manual further provides that BRM 
envelopes will not be used to send mail to ROs or RO 
personnel.  However, this is exactly the communication that 
the veteran desires to conduct, thereby barring his 
entitlement to provision of franked envelopes as a matter of 
law.  Id.

As there is no legal basis upon which to award benefits, his 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

IV.  Entitlement to Reimbursement for Repair of Personal 
Typewriter

The veteran asserts that he needs to use his personally owned 
typewriter to print out papers for his classes, which he had 
previously done on his computer printer, now inoperative.  
But, since his typewriter is also apparently inoperative, 
he contends that reimbursement is due him to repair the 
typewriter so he is able to type papers for his classes.

Under 38 C.F.R. § 21.220(a) (2008), governing replacement of 
lost, stolen, misplaced or damaged supplies (including 
equipment), VA will replace articles which are necessary to 
further pursuit of the veteran's program and which are lost, 
stolen, misplaced, or damaged beyond repair through no fault 
of the veteran.  Also, VA will make an advancement from the 
Vocational Rehabilitation Revolving Fund to a veteran to 
replace articles for which VA will not pay, if the veteran is 
without funds to pay for them.  38 C.F.R. § 21.220(a)(1) 
(2008).

Further, under 38 C.F.R. § 21.220(b) (2008), governing 
replacement of personally purchased supplies (including 
equipment), VA will not generally reimburse a veteran who 
personally buys supplies.  VA may pay for the required 
supplies which a training facility or other vendor sells to a 
veteran, if the facility chooses to return to the veteran the 
amounts he or she paid, so that the charges stand as an 
unpaid obligation of VA to the facility.  If the facility 
does not agree to such an arrangement, VA may still pay the 
veteran, if the facts and equities of the case are 
demonstrated.  

As mentioned, the goal of the veteran's Individual Written 
Rehabilitation Plan, completed in January 2001, was for him 
to obtain employment as a paralegal or related position.  For 
that purpose, he was already provided computer equipment, 
which falls under the definition of supplies, for his 
successful employment as a paralegal or other related 
position.  38 U.S.C.A. § 3104(a); 38 C.F.R. § 21.210; 
38 C.F.R. § 21.212.  Specifically, the Chapter 31 program 
provided him with a computer, printer, and monitor in March 
2001, along with appropriate software to assist with his 
educational requirements.  He appears able to use his 
computer, and it also is technically operable.  The RO 
arranged for servicing of the computer in November 2003, at 
which time it was ascertained that the printer was working 
correctly, in accordance with 38 C.F.R. § 21.220(a), 
governing replacement of lost, stolen, misplaced or damaged 
supplies (including equipment), as the computer provided by 
VA was deemed necessary to further pursuit of the veteran's 
program.  He was also recently supplied two new printer 
cartridges.  Id.  Significantly, there is no contention that 
he cannot use the computer, at least when it is operable.  
Indeed, he stated in June 2001 that "I am most capable of 
using a computer efficiently and effectively."  Thus, there 
has been no demonstrated need for him to have purchased a 
typewriter, or to have subsequently sought its repair, for 
which he now seeks reimbursement.  

Indeed, the veteran purchased a typewriter on his own 
initiative, notably, without the RO's approval or assurance 
of reimbursement.  The RO and his case manager never approved 
the typewriter as an item necessary for completion of his 
Chapter 31 goals for employment as a paralegal or other 
related position.  And, again, there is simply no 
demonstrated need for the typewriter to achieve his goal of 
paralegal employment, because the RO had already provided him 
a functioning computer and arranged for its service.  As 
such, the typewriter must be construed as personally 
purchased equipment.  Therefore, he is not entitled to 
reimbursement for repair or replacement of this personally 
purchased supply under 38 C.F.R. § 21.220(b), since VA will 
not generally reimburse a veteran who personally buys 
supplies.  The exception to 38 C.F.R. § 21.220(b) is also not 
applicable in this case, as he did not obtain authorization 
from the RO for obtaining required supplies with a training 
facility or other vendor.  

As there is no legal basis upon which to award benefits, his 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

V.  Entitlement to Reimbursement of Automobile Repairs

The veteran contends that, because of the need of an 
automobile to get to and from class, that any repairs to keep 
his car properly functioning would be reimbursed under the 
Chapter 31 program.  He seeks reimbursement in the amount of 
$1,251.

Initially for consideration are the provisions for 
transportation assistance under 38 C.F.R. § 21.154 (2008).  A 
veteran, who because of the effects of a disability, has 
transportation expenses in addition to those incurred by 
persons not so disabled, shall be provided a transportation 
allowance to defray such additional expenses.  The assistance 
provided in this section is in addition to provisions for 
inter-regional and intra-regional travel which may be 
authorized under provisions of 38 C.F.R. §§ 21.370-21.376 
(2008).  38 C.F.R. § 21.154(a).  A special transportation 
allowance may be provided during extended evaluation, 
rehabilitation to the point of employability, independent 
living service, or employment services, including the first 
three months of employment.  38 C.F.R. § 21.154(b).  
Transportation assistance includes mileage, parking fees, 
reasonable fee for a driver, transportation furnished by a 
rehabilitation facility or sheltered workshop, and other 
reasonable expenses that may be incurred in local travel.  38 
C.F.R. § 21.154(c).  The case manager will determine the need 
for transportation allowance.  The assistance of a medical 
consultant shall be utilized, as necessary, to determine the 
need for special transportation assistance and to develop a 
transportation arrangement that does not unduly tax the 
veteran's ability to travel and pursue a rehabilitation 
program.  38 C.F.R. § 21.154(d).

Here, however, the veteran does not meet the criterion of 38 
C.F.R. § 21.154(a) because there is no evidence he requires 
transportation expenses due to the effects of any disability.  
Rather, he wants reimbursement for his automobile repairs 
because he contends it is necessary for his transportation to 
and from school, and that it should be covered under the 
umbrella of the Chapter 31 program.  Certainly, attending 
classes would help him successfully achieve his vocational 
rehabilitation goal of employment as a paralegal or similar 
position.  However, automobile maintenance expenses are not 
asserted as being due to any disability.  Rather, they appear 
to be normal transportation expenses incurred by any 
vocational rehabilitation program participant who owns and 
operates an automobile, hardly a reimbursable expense 
specifically due to disability.  Indeed, the veteran's 
request is based on his desire to be reimbursed monetarily 
for out-of-pocket expenses.  


Notably, 38 C.F.R. § 21.154 follows 
38 U.S.C.A. § 3104(a)(13), which also requires that the 
veteran's disability causes additional expenses that a non-
disabled person would not have.  There is no evidence or even 
contention that his expenses are in excess of those that a 
person without his disabilities would incur.  Accordingly, he 
does not meet the criteria for transportation assistance 
under 38 C.F.R. § 21.154.  

The Board also must consider 38 C.F.R. §§ 21.370-21.376 
(2008).  In that regard, 38 C.F.R. § 21.370 provides that VA 
may authorize transportation expenses for intra-regional 
travel for a veteran in a rehabilitation program or program 
of employment services for the purposes set forth in 
paragraph (b).  38 C.F.R. § 21.370(a).  To that end, VA may 
authorize a veteran to travel at government expense within 
the regional territory of the VA field station of 
jurisdiction when VA determines the travel is necessary in 
the discharge of the government's obligation to the veteran 
and the veteran is instructed to travel for certain reasons 
to include to report to the chosen school for the purposes of 
starting training.  38 C.F.R. § 21.370(b).  Also, intra-
regional travel must be approved by the case manager.  38 
C.F.R. § 21.370 (c).

Importantly, this regulation does not provide for payment of 
transportation expenses for daily commuting purposes.  
Instead, it specifically provides only for the instance of 
starting a training program and returning home or restarting 
a program under certain enumerated, limited occurrences, none 
of which applies here.  38 C.F.R. § 21.370.  Also 
significantly, in this case, intra-regional travel must be 
approved by the case manager, which it was not.  38 C.F.R. § 
21.370 (c).  Further, 38 C.F.R. § 21.370 also follows 
38 U.S.C.A. § 3104(a)(13) which requires that the veteran's 
disability causes additional transportation expenses that a 
non-disabled person would not have.  As mentioned, this is 
not the case here.



38 C.F.R. § 21.372 governs inter-regional transfer at 
government expense for certain situations which a veteran may 
need to transfer from the jurisdiction of one VA facility to 
another, which is inapplicable to the case at hand.  38 
C.F.R. § 21.374 applies to authorization for travel of 
attendants, which he is not requesting.  38 C.F.R. § 21.376 
provides travel expenses for initial evaluation and 
counseling.  However, he is also not seeking that type of 
expense.

Although he is not seeking specific reimbursement for 
purchase of an automobile, instead for repairs only, it is 
initially helpful to determine whether he is eligible for 
reimbursement for purchasing an automobile under applicable 
VA regulation.  In order to be eligible to financial 
assistance in purchasing an automobile and necessary adaptive 
equipment, under 38 U.S.C.A. §§ 3901-3902 (West 2002), 
the evidence must demonstrate a service-connected disability 
resulting in the loss, or permanent loss of use, of at least 
one foot or a hand; or, permanent impairment of vision in 
both eyes, resulting in (1) vision of 20/200 or less in the 
better eye with corrective glasses, or, (2) vision of 20/200 
or better, if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of the visual field subtends an angular distance no 
greater than twenty degrees in the better eye.  
38 C.F.R. § 3.808(a) (2007).  

The veteran's service-connected disabilities currently 
include right knee chondromalacia with torn medial/collateral 
meniscus, and arthritis of the right knee.  While the 
probative medical evidence of record shows he has significant 
disability, none of his service-connected disabilities 
manifest the symptomatology needed to qualify for automobile 
and adaptive equipment.  Neither he nor his representative 
asserts that he has, in fact, lost the use of either of his 
upper or lower extremities.  Thus, there is no avenue for 
reimbursement of his automobile repairs under the provision 
of 38 C.F.R. § 3.808, for entitlement to financial assistance 
in purchasing an automobile and necessary adaptive equipment.  
And as he is not seeking entitlement to adaptive equipment, 
separate and apart from automobile repair reimbursement, 
provisions for eligibility to only adaptive equipment do not 
need to be considered here.  38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. § 3.808(b)(1)(iv).

Accordingly, payment of transportation under the terms and 
conditions of Chapter 31, Title 38, United States Code is 
denied.  As there is no legal basis upon which to award 
benefits, this appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

ORDER

The claim for reimbursement for distilled water purchases is 
denied.

The claim for reimbursement of repair of personal water 
distiller is denied.

The claim for provision of self-addressed stamped envelopes 
is denied.

The claim for reimbursement for repair of personal typewriter 
is denied.

The claim for reimbursement of automobile repairs is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


